DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a heating device, classified in H05B1/0277.
II. Claims 11-20, drawn to a method for heating via a portable heating device, classified in H05B2203/026.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claims 1-10 can be used to practice another materially different process of heating a driveway with snow conditions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would create a significant search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lyman Moulton on 6/28/2022 a provisional election was made without traverse to prosecute the invention of a heating device, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce (US 6,180,929).

With regards to claim 1, Pearce discloses a heating device (a heating device 100, Fig. 2), comprising a substrate (substrate sheet 12, Fig. 2) having a length, a width and a thickness (Fig. 2), the substrate initially rolled up into a single scroll and straightened for heating (heating device 100 can be easily rolled up and stowed, col 2, lines 10-14);
a scrollable grid of internal heating coils having an angular relation to each other and running a portion of the length and a portion of the width of the substrate within the thickness of the substrate (multiple resistive traces 24 having spacing in between running a portion of the length and a portion of the width of the substrate sheet 12, Fig. 2); and
at least two surfaces in an angular relation to each other configured to support the length and the width of the substrate for the straightened heating (lower protective layer 1 and upper productive layer 3 arranged to support substrate sheet 12, Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claim 1 above, and further in view of Shields (US 5,591,365).

With regards to claim 2, Pearce does not disclose a thermostat and a temperature control knob configured to control the thermostat.
Shields teaches a thermostat and a temperature control knob configured to control the thermostat (controller 12 having a control knob 28 to control the temperature, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating device of Pearce with the controller of Shields in order to provide a heating device with increased controllability. 

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claim 1 above, and further in view of Batti et al (US 7,905,645).

With regards to claim 3, Pearce does not disclose a plurality of light emitting diode panels disposed on the substrate thickness. 
Batti et al teaches a plurality of light emitting diode panels disposed on the substrate thickness (light sources 30 are LEDs that light fiber optic cables 34 to illuminate the mat, Fig. 3).
It would be obvious to one skilled in the art at the time the invention was made to modify the heating device of Pearce with the light emitting diode panels as taught by Batti et al in order to provide a user with visible indication of the heating device being in use. 
With regards to claim 4, Batti et al teaches at least one LED (light emitting diode) light strip disposed on the substrate thickness (light sources 30 are LEDs that light fiber optic cables 34 to illuminate the mat, Fig. 3).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claim 1 above, and further in view of Chen (US 2019/0015682).

With regards to claim 5, Pearce does not disclose a controller activated by voice and in communication with a thermostat and a lighting in the heating device.
Chen teaches a controller activated by voice (heating device 3 has a control circuit 2 that is configured to receive a voice signal, paragraph 0041, lines 6-8) and in communication with a thermostat and a lighting in the heating device (temperature sensor 1 and light 31,Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating device of Pearce with the controller of Chen in order to provide a highly automated and user friendly heating device. 

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claim 1 above, and further in view of Thomas et al (US 2018/0193185).

With regards to claim 6, Pearce does not disclose a rechargeable battery compartment as a power source for the internal heating coils. 
Thomas et al teaches a rechargeable battery compartment as a power source for the internal heating coils (heating device 400 may include a rechargeable battery, paragraph 0077, lines 1-3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating device of Pearce with the rechargeable battery as taught by Thomas et al in order to provide a flexible power source for a heating device. 
With regards to claim 7, Thomas et al teaches a wireless control of the heating device via a smart phone (heating device connected wirelessly to computing device 102 that can be a cell phone, Fig. 4).

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claims 8 and 9 above, and further in view of Axinte et al (US 2006/0288949).

 With regards to claim 8, Pearce does not disclose a non-slip textured surface configured to lay adjacent a smooth flooring. 
Axinte et al teaches a non-slip textured surface configured to lay adjacent a smooth flooring (heating pad 100 has gripping elements that may be used to prevent sliding when heated pad 100 is being used on a slippery surface, paragraph 0054, lines 12-14).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating device of Paerce with the non-slip surface of Axinte et al in order to provide a protective layer for a heating device. 
With regards to claim 9, Axinte et al teaches a cushioned surface configured on a top surface parallel with a bottom surface adjacent a flooring (heater pads provided with cushion material, abstract lines 5-6).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claim 1 above, and further in view of Dodo (US 2007/0277806).
With regards to claim 10, Pearce does not disclose a cylindrical containment bag for the heating device in a scrolled up configuration.
Dodo teaches a cylindrical containment bag for the heating device in a scrolled up configuration (heating pad 1 is folded and put into a cylindrical outer bag 11, Fig. 9).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating device of Pearce with the bag as taught by Dodo to allow for easy transport of a heating device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                  
/THOMAS J WARD/Examiner, Art Unit 3761      
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761